People v Flores (2019 NY Slip Op 08691)





People v Flores


2019 NY Slip Op 08691


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2018-13173
 (Ind. No. 2638/17)

[*1]The People of the State of New York, respondent,
v Jose Flores, appellant.


Paul Skip Laisure, New York, NY (Samuel R. Feldman of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Marielle Burnett on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew J. D'Emic, J.), rendered September 7, 2018, convicting him of gang assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of the right to appeal precludes appellate review of his contention that his sentence was excessive (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 255).
Although the defendant's contentions regarding an order of protection issued at the time of sentencing survive his valid appeal waiver (see People v Nieves, 2 NY3d 310, 316; People v Glover, 173 AD3d 1201), they are unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d at 316-318), and we decline to review them in the exercise of our interest of justice jurisdiction.
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court